Citation Nr: 0027036	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  98-02 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to restoration of a 40 percent rating for a right 
knee disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to March 
1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which reduced the veteran's rating 
for a right knee disability from 40 percent to 10 percent.

This claim was previously before the Board and was the 
subject of a February 2000 remand wherein the Board sought to 
clarify the veteran's service-connected disabilities and the 
ratings assigned.  That action has been completed and this 
claim is again before the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The evidence at the time of the January 1997 rating 
decision which reduced the veteran's rating for a right knee 
disability showed a noncompensable level of limitation of 
motion with X-ray evidence of arthritis.

3.  The evidence subsequent to the May 1, 1997, effective 
date of reduction does not show that the veteran's right knee 
disability warrants a rating greater than 10 percent as the 
evidence does not show ankylosis; slight recurrent 
subluxation or lateral instability; a dislocated semilunar 
cartilage with episodes of "locking" pain and effusion into 
the joint; limitation of flexion to 30 degrees of less; or 
limitation of extension to 15 degrees or less.


CONCLUSION OF LAW

The criteria for entitlement to restoration of a 40 percent 
rating for a right knee disability are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 3.105, 3.344, 4.71a, 
Diagnostic Code 5256-5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the reduction of his disability 
rating for a right knee disability from 40 percent to 10 
percent was inappropriate and that a restoration of the 40 
percent rating is warranted.  After a review of the record, 
the Board finds that the veteran's contentions are not 
supported by the evidence, and his claim is denied.

The pertinent regulation provides that where reduction in 
evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction of compensation payments currently being made, a 
rating proposing the reduction is to be prepared setting 
forth all material facts and reasons.  38 C.F.R. § 3.105(e) 
(1999).  The veteran is to be notified of the contemplated 
reduction and given detailed reasons therefore, and is to be 
given sixty days for the presentation of additional evidence 
to show that compensation payments should be continued at 
their present level. The veteran is also to be informed that 
he may request a predetermination hearing, provided that the 
request is received by the VA within thirty days from the 
date of the notice.  If additional evidence is not received 
within the sixty day period and no hearing is requested, 
final rating action will be taken and the award will be 
reduced or discontinued effective the last day of the month 
in which a sixty day period from the date of notice to the 
veteran expires.  38 C.F.R. §§ 3.105 (1999).

The Board finds that the RO provided the veteran with 
appropriate notice of the proposed reduction of his right 
ankle disability in a November 1996 rating decision which 
informed the veteran of the proposed reduction.  The veteran 
was notified of that action by letter dated November 15, 
1996.  The veteran submitted a timely request for a 
predetermination hearing.  However, a January 10, 1997, VA 
Form 119, Report of Contact, shows that the veteran canceled 
the hearing.  The proposed reduction was effectuated in a 
January 1997 rating decision, effective May 1, 1997.  
Therefore, the Board finds that the reduction of the 
veteran's rating from 40 percent to 10 percent for his right 
knee disability was procedurally correct pursuant 38 C.F.R. § 
3.105.

Where a rating has continued at the same level for five years 
or more, the provisions of 38 C.F.R. § 3.344 must be applied 
in any rating reduction.  38 C.F.R. § 3.344 (1999).  However, 
the veteran established an increased rating of 40 percent for 
the right knee disability by means of a March 1995 rating 
decision, effective September 9, 1994.  The effective date of 
the reduction was May 1, 1997.  Therefore, the Board finds 
that the veteran's 40 percent rating for a right knee 
disability was in effect for less than five years.  Thus, the 
provisions of 38 C.F.R. § 3.344 are not applicable in this 
case.  38 C.F.R. § 3.344(c) (1999); See Brown v. Brown, 5 
Vet. App. 413 (1993).  Therefore, the determinative issue in 
this case is whether a reduction in disability was warranted.  
38 C.F.R. § 3.105(e) (1999).  The Board will examine the 
evidence on and before the May 1, 1997, effective date of the 
reduction in order to determine whether or not the reduction 
was warranted.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule).  Knee disabilities are evaluated pursuant to the 
criteria found in Diagnostic Codes 5256 through 5261 of the 
Schedule.  38 C.F.R. § 4.71a (1999).  Under those criteria, a 
rating of 10 percent is warranted where the evidence shows  
slight recurrent subluxation or lateral instability of the 
knee (Diagnostic Code 5257); symptomatic removal of a 
semilunar cartilage (Diagnostic Code 5259); limitation of 
flexion to 45 degrees (Diagnostic Code 5260); or limitation 
of extension to 10 degrees (Diagnostic Code 5261).  A rating 
of 20 percent is warranted where the evidence shows moderate 
recurrent subluxation or lateral instability of the knee 
(Diagnostic Code 5257); dislocated semilunar cartilage with 
frequent episodes of "locking" pain and effusion into the 
joint (Diagnostic Code 5258); limitation of flexion to 30 
degrees (Diagnostic Code 5260); or limitation of extension to 
15 degrees (Diagnostic Code 5261).  A rating of 30 percent is 
warranted where the evidence shows ankylosis of the knee in 
full extension or in slight flexion between 0 degrees and 10 
degrees (Diagnostic Code 5256); severe recurrent subluxation 
or lateral instability of the knee (Diagnostic Code 5257); 
limitation of flexion to 30 degrees (Diagnostic Code 5260); 
or limitation of extension to 20 degrees (Diagnostic Code 
5261).  A rating of 40 percent is warranted where the 
evidence shows ankylosis of the knee in flexion between 10 
degrees and 20 degrees (Diagnostic Code 5256) or limitation 
of extension to 30 degrees (Diagnostic Code 5261).  38 C.F.R. 
§ 4.71a (1999).

VA General Counsel has also held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Code 5003 for arthritis and 5257 for 
recurrent lateral instability of the knee.  However, if the 
veteran does not at least meet the criteria for a 
noncompensable rating under either Diagnostic Code, there is 
no additional disability for which a rating may be assigned.  
Cf. Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of zero percent ratings is consistent with 
requirement that service connection may be granted only in 
cases of currently existing disability).  VAOPGCPREC 23-97 
(July 1, 1997); 62 Fed. Reg. 63604 (1997).

A September 1994 VA medical report shows that the veteran 
complained of right knee pain and occasional swelling for 
longer than year.  The right knee was worsening gradually.  
Objective examination found the right knee slightly warmer 
than the left.  The examiner diagnosed right knee traumatic 
osteoarthritis.  The accompanying radiology report 
demonstrated mild narrowing of the medial compartment of the 
knee.  There was slight deformity of the medial tibial 
plateau which could have been secondary to previous trauma 
and/or surgery.  There were multiple calcific densities 
adjacent to the distal femur and proximal tibia medially, 
consistent with previous trauma, such as to the medial 
collateral ligament and/or surgery.  There was also minimal 
spurring of the patella in its anterior-superior aspect.  
There were no recurrent fractures, joint mice, or other 
significant abnormalities identified.

An October 1994 VA medical report shows that the veteran 
complained of long time pain, limitation of motion, and 
swelling of the knee since 1966.  The physical examination 
found a slightly lax anterior collateral ligament 
bilaterally, right greater than left.  The examiner diagnosed 
post operative meniscectomy and prescribed a brace.

A February 1995 VA joints examination notes that the veteran 
had increasing pain and swelling for three or four years 
prior.  The pain was aggravated by prolonged standing or 
walking.  The veteran was unable to run and had lost some 
motion in his knee.  The veteran took Tylenol and Motrin in 
an attempt to control his pain.  He had episodes when the 
knee was more painful than other times.  He was having a 
particularly bad time at the examination, with increased 
swelling and limitation of motion.  Physical examination 
showed a boggy knee.  Range of motion was from 30 degrees to 
102 degrees and attempts to extend that range of motion in 
both extension and flexion were met with complaints of severe 
pain.  The veteran had mild effusion as judged by clinical 
methods, but there was also considerable puffiness and 
hypertrophy bogginess of the synovium.  The examiner could 
demonstrate no ligamentous instability.  There was no heat or 
redness.  X-rays showed a rather massive deposit of bone in 
the medial collateral ligament extending from the femur 
distally and from the tibia proximally, but there was no 
continuation or solid deposition of bone so that the bone 
coalesced.  The joint spaces appeared to be well maintained 
and the examiner did not see significant arthritic spurring.  
The examiner diagnosed degenerative arthritis of the right 
knee.

A February 15, 1995, VA medical report shows that the veteran 
complained of swelling and pain in the right knee.  His right 
knee had been swelling and hurting following excess activity 
for years.  Four days prior the veteran had been playing 
neighborhood basketball.  The next day the knee swelled and 
since then he had been unable to walk on it due to pain.  
Physical examination found the right knee swollen, tender, 
and slightly warm.  The examiner provided an impression of an 
unstable right knee.

A February 27, 1995, VA medical report shows that the veteran 
had difficulty with the right knee brace ordered to shift 
weight from the medial compartment to the lateral 
compartment.

A March 1995 rating decision granted an increased rating of 
40 percent for the veteran's right knee disability based upon 
a showing of limitation of extension to 30 degrees.

A June 20, 1995, VA medical report shows that the veteran 
requested adjustment of his knee brace.  An August 14, 1995, 
VA medical report shows that the veteran complained of right 
knee swelling with slight pain.  The physical examination 
found right knee pain with no evidence of swelling or 
redness.  The veteran was provided medication.  A March 4, 
1996, VA medical report shows that the veteran obtained 
prescriptions for degenerative arthritis of the right knee.  
A July 3, 1996, VA medical report shows that the veteran 
complained of tingling in the right knee and leg.

An October 1996 VA joints examination shows that the veteran 
complained of pain and stiffness.  He took Motrin or Tylenol 
for relief.  The pain was aggravated by squatting, prolonged 
walking, or prolonged standing.  He had no catching, 
grabbing, hanging up, or giving way.  He was usually employed 
as a truck driver but rarely loaded or unloaded trucks.  He 
was unemployed at the time of the examination.  Physical 
examination found that the veteran walked without a limp.  
Observation of the knee showed no gross deformity.  Range of 
motion was from 0 degrees to 130 degrees.  There was no 
ligamentous instability.  There was no effusion.  There was 
no quad atrophy.  There was a well-healed medial parapatellar 
incision.  No popliteal masses were palpable.  X-rays of the 
right knee showed extensive potty calcification of the medial 
collateral ligament.  There was mild medial joint space 
narrowing and very minimal osteophyte at the medial proximal 
tibia.  The examiner diagnosed calcification of the medial 
collateral ligament, early degenerative changes of the medial 
compartment, and status post medial meniscectomy and repair 
of torn medial collateral ligament.

An October 21, 1996, VA medical report shows that the veteran 
was refilling his medications.  He complained of right knee 
pain at a constant level.

A November 1996 rating decision proposed to reduce the 
veteran's rating for his right knee disability from 40 
percent to 10 percent.  A January 1997 rating decision 
reduced the veteran's rating for his right knee disability 
from 40 percent to 10 percent, effective May 1, 1997.

At a July 7, 1997, hearing, the veteran stated that he wore a 
brace on his right knee to relieve pressure on the side of 
the knee where the cartilage was missing and to keep the knee 
from giving way.  He used the brace every day when he was 
active, unless he was relaxing at home.  The veteran stated 
that he lacked 30 percent of range of motion in the knee when 
he applied pressure and more when he did not.  The veteran 
stated prolonged standing or bending would cause swelling.  
He stated that he had missed work some days because of his 
knee but had learned to deal with it.  He stated that he 
walked with a limp favoring the right leg.  The veteran took 
Motrin daily for the pain in his knee, and occasionally 
Tylenol III.  The veteran stated that he did not feel his 
knee had improved.

A July 16, 1997, VA medical report shows that the veteran 
complained of continued right knee pain and swelling.  The 
pain had worsened gradually over the years.  Both knees were 
normal in appearance with no swelling or increased heat.

A September 1997 VA joints examination notes that the veteran 
was treated with anti-inflammatory agents as well as Tylenol 
and occasionally Tylenol 3, and was examined on average every 
three to six months.  He complained of a constant dull aching 
pain under his right kneecap.  The pain was aggravated by 
prolonged walking, bending his knee, and squatting.  The 
veteran stated that it was impossible for him to kneel on 
that knee.  He indicated that his right knee felt stiff but 
there had been no history of crepitation or locking in that 
joint.  He had noted occasional swelling in the joint and 
time when the joint felt hot, but there had been no history 
of instability in the joint.  There had been no history of 
nocturnal pain, but he did complain that the knee was stiff 
in the morning when he first arose.  Physical examination 
found that the veteran walked with a normal gait but could 
not stand on his heels and toes without difficulty.  He would 
not squat but to the point where both knees were at 90 
degrees.  There was an old, healed 20 centimeter medical 
peripatellar skin incision.  There was no evidence of joint 
effusion.  He had slight bowing of both knees but his Q-
angles were normal.  There was no localized tenderness about 
the knee.  Patella compression failed to elicit pain and the 
patella apprehension sign was negative.  His cruciate 
ligaments as well as collateral ligaments were intact.  He 
had a full range of motion when coaxed on his right knee 
without any evidence of crepitation.  His circulation, 
sensation, and reflexes were intact in both lower 
extremities.  His right knee measured 40.5 centimeters in 
circumference compared to the left which measured 40.0 
centimeters.  His right quadriceps measured 46 centimeters in 
circumference compared to the left which measured 47 
centimeters in circumference.  The examiner diagnosed 
probably early traumatic arthritis of the right knee.  The 
accompanying radiology report found no significant change 
since the September 9, 1994, radiology report.

At his October 1999 hearing before the undersigned, the 
veteran stated that he had chronic pain in both knees which 
was constant, but at different levels during the day and 
night.  A lot of it was based on activity.  If he exceeded 
certain daily limits of activity he experienced swelling.  
Walking long distances, jogging, and the bending position 
caused swelling in the knee.  He stated that the knee had 
been unstable for some time.  He wore a brace.  He stated 
that he could walk six to eight blocks comfortably with a 
minimal amount of pain.  He could not climb up and down 
stairs comfortably.  He felt he would be able to stand about 
45 minutes before his knee would start to bother him 
considerably.  In the sitting position, the brace bothered 
him.  The veteran stated that he had fallen because his knee 
gave out and that was why he was issued the brace.  He took 
Motrin daily.

A March 2000 VA joints examination shows that the veteran 
complained that his right knee hurt and stayed swollen.  He 
stated that the pain made it feel like his knee was going to 
give way.  He also complained that the right knee ached at 
night and that the pain had increased over the years.  He was 
taking no medications for his knee.  He stated that he was 
unable to walk more than two city blocks before noting the 
onset of pain and was unable to squat fully on his right 
knee.  He had no complaints of crepitation or locking.  
Physical examination found that the veteran walked with a 
normal gait.  He could walk on his heels and toes without 
difficulty.  There was an old, healed 20 centimeter incision 
over the medial aspect of the knee.  The incision was non-
adherent and nontender.  The right knee had a normal contour 
and there was no evidence of any swelling or joint effusion.  
Patellar compression failed to elicit pain.  His patella 
apprehension sign was negative.  The range of motion was from 
0 degrees of extension to 115 degrees of flexion.  There was 
no evidence of any crepitation on motion.  Despite his 
history of medial collateral ligament repair, his collateral 
ligaments, including the medical collateral ligament, were 
stable and intact.  The cruciate ligaments were also intact.  
Both knees measured 42 centimeters in circumference and both 
quadriceps at 10 centimeters above the superior pole of the 
patella measured 50 centimeters in circumference.  Reflexes, 
sensation, and circulation were intact through both lower 
extremities.  X-rays revealed some slight narrowing of the 
medial joint space.  There was marked apparent calcification 
involving the medical collateral ligament of the knee.  This 
calcification extended from the origin of the medial 
collateral ligament on the femoral condyle to its insertion 
on the tibial condyle.  There had been no change since the X-
rays in September 1997.  The examiner commented that there 
was no indication that weakened movement, pain, fatigue, or 
lack of coordination cause a restriction of motion in the 
knee.  The veteran did have X-ray evidence of some 
degenerative arthritic changes in his right knee.  Those 
changes were present in the September 1997 X-ray and were 
still present.  There was no indication of any tenderness 
about the scar on his right knee.  There was no indication of 
subluxation or lateral instability about the right knee and 
no limitation of motion about the right knee.

The Board finds that reduction of the veteran's rating for 
his right knee disability was warranted.  The most current 
evidence of record at the time of the January 1997 rating 
decision which reduced the veteran's rating for his right 
knee disability was an October 1996 VA examination that 
showed a range of motion from 0 degrees to 130 degrees, with 
no ligamentous instability, but with X-ray evidence of 
arthritis.  That evidence warranted reduction of the 
veteran's rating to 10 percent.  The Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Therefore, the RO properly 
considered the most current evidence at the time of the 
reduction and reduced the veteran's rating to 10 percent.

The Board finds that the criteria for restoration of a 40 
rating for the veteran's right knee disability are not met.  
The evidence subsequent to the May 1, 1997, effective date of 
reduction does not show ankylosis or limitation of extension 
to 30 degrees.  Therefore, the Board finds that restoration 
of a 40 percent rating is not warranted.

The Board also finds that the criteria for restoration of a 
30 percent rating are not met.  The evidence subsequent to 
the May 1, 1997, effective date of reduction does not show 
ankylosis, severe recurrent subluxation or lateral 
instability of the knee, limitation of flexion to 30 degrees, 
or limitation of extension to 20 degrees.  Therefore, the 
Board finds that restoration of a 30 percent rating is not 
warranted.

The Board further finds that the criteria for restoration of 
a 20 percent rating are not met.  The evidence subsequent to 
the May 1, 1997, effective date of reduction does not show 
moderate recurrent subluxation or lateral instability of the 
knee, dislocated semilunar cartilage with frequent episodes 
of "locking" pain and effusion into the joint, limitation 
of flexion to 30 degrees, or limitation of extension to 15 
degrees.  Therefore, the Board finds that restoration of a 20 
percent rating is not warranted.

The Board notes that the evidence subsequent to the May 1, 
1997, effective date of reduction does not show limitation of 
extension, and shows the veteran's most limited rating of 
flexion to be 115 degrees.  Those findings do not warrant a 
compensable rating for limitation of motion.  In fact, the 
September 1997 VA examination found the range of motion to be 
normal.  However, the evidence also demonstrated X-ray 
evidence of arthritis.

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate Diagnostic Codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
warranted with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, and a 20 
percent rating is warranted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
The 20 percent and 10 percent ratings based on X-ray findings 
will not be combined with ratings based on limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(1999).

The Board finds that the veteran's level of limitation of 
motion to 115 degrees of flexion is not compensable and his 
extension is shown to be normal.  However, some limitation of 
motion is shown as the normal range of knee motion is from 0 
degrees of extension to 140 degrees of flexion.  38 C.F.R. 
§ 4.71, Plate II (1999).  Therefore, the veteran's X-ray 
evidence of arthritis combined with a noncompensable level of 
limitation of motion warrants a rating of 10 percent.

The veteran's 10 percent rating is warranted due to a 
noncompensable level of limitation of motion with X-ray 
evidence of arthritis.  Therefore, the Board must consider 
whether a separate rating for lateral instability pursuant to 
Diagnostic Code 5257 may be warranted.  In order to warrant a 
separate rating pursuant to Diagnostic Code 5257, the 
evidence must show slight recurrent subluxation or lateral 
instability.  The Board finds that the evidence subsequent to 
the May 1, 1997, effective date of the reduction does not 
show any evidence of lateral instability.  Although a July 
1997 VA examination noted that the veteran wore a brace, a 
September 1997 VA examination found his cruciate and 
collateral ligaments intact.  The veteran claimed at his 
October 1999 hearing that his knee was unstable.  However, a 
Mach 2000 VA examination found that despite his history of 
medial collateral ligament repair, his collateral ligaments, 
including the medial collateral ligament, were stable and 
intact as were the cruciate ligaments.  That examiner 
concluded that there was no indication of subluxation or 
lateral instability about the right knee.  Therefore, the 
Board finds that an additional rating is not warranted 
pursuant to Diagnostic Code 5257 as subluxation and lateral 
instability are not shown.

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45 (1999); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, in Sanchez-Benitez v. West, the Board 
stated in the evaluation of a veteran's disability that the 
"nature of the original injury has been reviewed and the 
functional impairment that can be attributed to pain or 
weakness has been taken into account.  38 C.F.R. §§ 4.40, 
4.45."  The Court held that "this discussion by the Board, 
with direct citation to sections 4.40 and 4.45, satisfies any 
obligation of the BVA to consider these regulations while 
rating the appellant's" disability.  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  Therefore the Board states 
that in the instant case that the nature of the original 
injury has been reviewed and the functional impairment that 
can be attributed to pain or weakness has been taken into 
account.  38 C.F.R. §§ 4.40, 4.45 (1999).

The Board has considered the veteran's complaints of pain, as 
well as all evidence of record related to limitation of 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
rating greater than 10 percent for the veteran's right knee 
disability.  Thus, the Board finds that the preponderance of 
the evidence is against restoration of a 40 percent rating 
for the veteran's right knee disability.  While the veteran 
does complain of continuous pain, the March 2000 VA 
examination shows that there is no indication that weakened 
movement, pain, fatigue, or lack of coordination caused a 
restriction of motion in the knee.

The Board finds that the evidence subsequent to the May 1, 
1997, rating decision does not show that the veteran's right 
knee disability warrants a rating greater than 10 percent as 
the evidence does not show ankylosis; slight recurrent 
subluxation or lateral instability; a dislocated semilunar 
cartilage with episodes of "locking" pain and effusion into 
the joint; limitation of flexion to 30 degrees of less; or 
limitation of extension to 15 degrees or less.  Therefore, 
the Board finds that restoration of a rating greater than 10 
percent subsequent to May 1, 1997, is not warranted.

Accordingly, the Board finds that the criteria for 
entitlement to restoration of a 40 percent rating for a right 
knee disability are not met.  The preponderance of the 
evidence is against the veteran's claim and the claim is 
denied.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 3.105, 3.344, 4.71a, Diagnostic Code 5256-5261 (1999).


ORDER

Entitlement to restoration of a 40 percent rating for a right 
knee disability is denied.




		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals



 

